Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
As described in some of non-limiting embodiments of the Instant Application, Augmented reality (AR) generally refers to technology for generating an image by synthesizing an image photographed by a camera with a virtual character by using computer graphics (CG). Accordingly, smart devices (smartphones, smart pads, or the like) are usually used for AR. However, since AR does not allow users to see images with their naked eyes and requires them to use some devices to see images, there is a problem that realism is reduced (see paragraph [0002] of the Specification as originally filed). The Instant Application further discloses that, a related-art projector has no correlation between a space for projecting and a projected image, and the space and the image are independent. That is, an image projected onto a screen and a direction of a projector are independently operated (see paragraph [0004] of the Specification as originally filed). 
Examiner replies that:
Although not specifically arguments related to the rejection, examiner notes that Applicants indicate AR “generally refers to technology for generating an image by synthesizing an image photographed by a camera with a virtual character by using computer graphics (CG)”, however augmented reality is overlaying or compositing computer generated information over the real world, a virtual character is not a standard part of AR.
 Applicant argues:
The image display system of claim 1 is directed to a system and a method for displaying an image to provide a content in association with a pose of a projector, as a method for allowing users to experience virtual reality (VR)/AR with their naked eyes (see paragraph [0007] of the Specification as originally filed). By the above configuration of the claimed features in claim 10, since the image projected from the image output device changes in association with the position of the image output device, a more realistic AR/VR may be provided. 
None of the applied references, Satake, Wright, Su, and Wang, singly or in combination, show the claimed feature "adjust a magnification of an image based on the received image zoom-out command;" "calculate, based on the identified pose information of the image output device, a display region on the adjusted image, the display region having center coordinates on the adjusted image;" "extract a partial image corresponding to the center coordinates of the calculated display region from the adjusted image;" and "wherein the extracted partial image is an Augmented Reality (AR) image generated by synthesizing a photographed image photographed by a camera with a virtual character by using computer graphics (CG)" of claim 10. 
   Applicants respectfully submit that the applied references, Satake, Wright, Su, and Wang, fail to disclose or teach the claimed feature "the extracted partial image is an Augmented Reality (AR) image generated by synthesizing a photographed image photographed by a camera with a virtual character by using computer graphics (CG)" as recited in claim 10.
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues none of the references show the claimed features, then recites all of the features of the claim, then also indicates it does not disclose the amended language. Applicant has not provided any arguments or explanation as to how/why these limitations are not taught. The added language recites a virtual character that is not discussed in the specification. It also does not change any functionality, the claim still uses a projector to display an image, which is the functionality taught by the prior art. Since Applicant appears to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Claims 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “photographed by a camera with a virtual character”, which is language taken direction from Applicants specification at [0002]. The “virtual character” is found confusing and unclear, as a virtual character is not an inherent part of AR and is not further described in the specification. It is unclear if the camera is then virtual (AR typically uses a real camera but may include a virtual camera) and tied to the virtual character (virtual camera in a 3D space with the camera at the virtual characters eyes). It is unclear if the virtual character is included in the image. Without further clarification, Examiner is unable to clearly interpret the claim language for rejection.
Claims 8-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “wherein the extracted partial image is an Augmented Realty (AR) image”, which is language taken direction from Applicants specification at [0002]. The claim recites an image and extracting a partial image, and later than 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satake U.S. Patent/PG Publication 20100069308 in view of Wright U.S. Patent/PG Publication 20130063337 and Su, U.S. Patent No. 20130271496 and Wang U.S. Patent/PG Publication 20100069308 20070115113.
Regarding claim 8:
 The method of claim 11, has all of its limitations taught by Satake in view of Su. Satake further teaches  wherein the image output device is an image projector (Satake: [0066] FIG. 4 is an explanatory diagram illustrating a state in which an image is drawn by the projector of the mobile electronic device illustrated in FIG. 1. ).
Regarding claim 9:
 The method of claim 11, has all of its limitations taught by Satake in view of Su. Satake further teaches  wherein the image output device is of a mobile type (Satake: [0066] FIG. 4 is an explanatory diagram illustrating a state in which an image is drawn by the projector of the mobile electronic device illustrated in FIG. 1. ). 
Regarding claim 10:
   (Currently Amended) An image display system comprising: 
 an image output device configured to identify (Satake [0094] At Step S102, the condition determining unit 22c of the processing unit 22 illustrated in FIG. 3 determines whether the projector 34 in the mobile electronic device 1 moves, that is, whether the attitude of the projector 34 (mobile electronic device 1) is changed or the projector 34 is moved. In the present embodiment, the movement of the projector 34 is used as information (change information) for changing the image projected by the projector, and therefore it is determined at Step S102 whether the projector 34 is moved. In the present embodiment, the change information is information for a movement of the image projector. [0095] If it is determined as No at Step S102, the present control is ended. If it is determined as Yes at Step S102, then the process proceeds to Step S103. At Step S103, the attitude/position computing unit 22d of the processing unit 22 illustrated in FIG. 3 determines a movement amount (movement distance Ldot) and a movement direction of the projection area of the projector 34 at this time based on the movement of the projector 34 (mobile electronic device 1), more specifically, based on its movement distance and movement direction.).
and transmit (Satake [0081] A projector inclined angle .phi. is calculated by the attitude/position computing unit 22d based on the value of acceleration (acceleration of the mobile electronic device 1) of the projector 34 detected by the acceleration sensor 38 illustrated in FIG. 3. A movement direction of the image projected to the image projection target is also calculated by the attitude/position computing unit 22d based on the information for the acceleration of the projector 34 detected by the acceleration sensor 38 illustrated in FIG. 3. In the present embodiment, the acceleration sensor 38 is a triaxial acceleration sensor. As explained above, the acceleration sensor 38 detects a movement distance and a movement direction.)
wherein the identified pose information comprises a direction of the image output device (Satake: [0077] The state where the projector 34 and the image projection target face each other may be previously stored in the storage unit 24 as an initial position, and thus a distance and a direction of moving the projection area of the projector 34 are determined based on the initial position. The initial position may be reset as required according to the movement of the projector 34 (mobile electronic device 1).).
 and a server configured to:
  receive (Satake [0056] In the present embodiment, the processing unit 22 includes a projector controller 22a, an image processor 22b, a condition determining unit 22c, an attitude/position computing unit 22d, and a projected-image changing unit 22e. Hardware resources including the processing unit 22 and the storage unit 24 perform each task allocated by the processing unit 22, and thus functions respectively provided in the projector controller 22a, the image processor 22b, the condition determining unit 22c, the attitude/position computing unit 22d, and the projected-image changing unit 22e are implemented. The task mentioned here represents a unit of processing in which some processes cannot be simultaneously executed, of all processes performed by the application software or of processes performed by the same application software.)
 adjust a magnification (Satake: [0128] During the change and the process of the original image, for example, the original image may be displayed on the display 2. For example, when the original image "A to I" is displayed on the display 2, by reducing the size of the original image "A to I" or moving the display position thereof (scrolling the screen), out of the entire image, the range is enlarged so that "A to R" may be displayed or the range is changed so that "J to R" may be displayed, and a new range displayed on the display 2 may be set as the original image.).
 calculate based on the identified pose information of the image output device, (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
a display region on the adjusted image, the display region having center coordinates a display region on the adjusted image (Satake [0102]: In this case, the projection area PA continuously moves as the moving point S moves. As a result, the image projected to the projection area PA is continuously changed to different portions of the map image PM. That is, the moving point S is projected so as to move over the map image PM together with the projection area PA in a state as if the moving point S is almost fixed to a predetermined position in the projection area PA. By doing in this manner, the map image PM around the moving object is continuously displayed)
 extract a partial image corresponding to the calculated display region from the image (Satake: [0127]-[0129] FIG. 24 is a diagram for explaining a modification example of the method for changing an image projected by the projector provided in the mobile electronic device. In the explanation, the case of projecting a part of image of the original image is mainly described, however, a range of the original image may be changed or processed. For example, in FIG. 16, the original image is an image where "A to I" appear, however, the original image (the image on the display 2) "A to I" may be a part of an entire image with "A to Z" described thereon. Instead of the original image "A to I" displayed on the display 2, a new image "J to R" may be set as the original image as illustrated in FIG. 24. ).
 and transmit the extracted partial image to the image output device  (Satake [0095]: Next, the process proceeds to Step S104, where the projected-image changing unit 22e of the processing unit 22 illustrated in FIG. 3 moves the projection area of the projector 34 based on the movement amount and the movement direction determined at Step S103, and causes the projector 34 to project an image, different from the image in the projection area before the movement, into a projection area after the movement.).
wherein the extracted partial image is an Augmented Reality (AR) image generated by synthesizing a photographed image photographed by a camera with a virtual character by using computer graphics (CG) (Satake [0056] In the present embodiment, the processing unit 22 includes a projector controller 22a, an image processor 22b, a condition determining unit 22c, an attitude/position computing unit 22d, and a projected-image changing unit 22e. Hardware resources including the processing unit 22 and the storage unit 24 perform each task allocated by the processing unit 22, and thus functions respectively provided in the projector controller 22a, the image processor 22b, the condition determining unit 22c, the attitude/position computing unit 22d, and the projected-image changing unit 22e are implemented. The task mentioned here represents a unit of processing in which some processes cannot be simultaneously executed, of all processes performed by the application software or of processes performed by the same application software.) since there is an image being generated and projected, which may be considered AR 
Satake discloses the above elements in several embodiments.  Satake discloses moving a projector and display a portion of an image (Fig. 12) and separately taking a portion of an image based upon a center coordinate (Fig 13). With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Satake does not expressly disclose zooming out. In a related field of endeavor, Wright teaches:
an image output device configured to identify an image zoom-out command (Wright [0006] In some embodiments, the virtual image can be zoomed in and out to reveal more or less of the virtual image, by either movement of the projector, or by one of either software or hardware controls.) and a pose of the image output device (Wright [0041] Handheld projector 200 uses sensors to detect the position and movement of projector 200. The sensors may include one or more of the navigational sensors described in FIG. 1, such as accelerometer sensor 170, compass 175, global positioning system (GPS) receiver 180, and gyroscopic sensor 185.)
and transmit (Wright [0021] Main processor 140 controls the overall operation of wireless device 100. In one such operation, main processor 140 controls the reception of forward channel signals and the transmission of reverse channel signals by radio frequency (RF) transceiver 110, receiver (RX) processing circuitry 125, and transmitter (TX) processing circuitry 115, in accordance with well-known principles. Main processor 140 executes software stored in memory 165 in order to control the overall operation of wireless device 100.) the image zoom-out command and the identified pose information of the image output device  (Wright [0041] Handheld projector 200 uses sensors to detect the position and movement of projector 200. The sensors may include one or more of the navigational sensors described in FIG. 1, such as accelerometer sensor 170, compass 175, global positioning system (GPS) receiver 180, and gyroscopic sensor 185.)
adjust a magnification of an image based on the received image zoom-out command (Wright [0029] As the projector moves, the projected image moves on the display surface. As the projected image moves, the project image also changes to reveal content of the whole image (e.g., the map of Texas) that is beyond the edges of the zoomed image (e.g., the Dallas-Fort Worth region). For example, as the projector tilts downward, the projected image moves downward and begins to reveal parts of Texas below Dallas-Fort Worth (e.g., Austin may come into view on the projected image).)
 calculate, based on the identified pose information of the image output device, a display region on the adjusted image, the display region having center coordinates on the adjusted image (Wright Fig. 2).
 extract a partial image corresponding to the  center coordinates of the calculated display region from the adjusted image (Wright [0032] Projection unit 207 of handheld projector 200 is activated and projects an image 210 onto a surface, such as a wall or display screen. Projected image 210 reveals a portion of a larger image that includes text 220 and graphic 230.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use zooming as taught by Wright. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results since Satake and Wright both relate to projecting a portion of an image, and Wright also teaches a zoom feature which would work in the same way for 
Satake does not expressly disclose transmitting pose through a network, although they teach a base station, where wireless information is sent between the base station and projector (Satake [0059] and [0114]). In a related field of endeavor, Su teaches:
and transmit identified pose information of the image output device over a network:  and a server configured to:  receive the identified pose information of the image output device through the network: (Su [0011] The angle sensor is configured to sense an angle difference value generated while the first orientation of the projector is changed to a second orientation, and to generate an angle signal according to the angle difference value. The transceiver transmits the angle signal to the server so that the server generates a rotated image signal according to the angle signal and the initial image signal. The transceiver receives the rotated image signal from the server. The image converter generates a rotated image according to the rotated image signal. The projecting module projects the rotated image at the second orientation of the projector, and the rotated image and the initial image have the same image aspect._
Therefore, it would have been obvious before the effective filing date of the claimed invention to transmit across a network as taught by Su. The rationale for doing so would have been that it is a simple substitution where Satake obtains the information and sends it across the device and Su obtains the information and sends it across the network, where in both sensors are obtaining information and sending it to be processed to generate the output image. Therefore it would have been obvious to combine Su with Satake to obtain the invention.
Satake discloses center coordinates and a partial image as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Wang teaches:
calculate based on the identified pose information of the image output device, center coordinates a display region on the adjusted image extract a partial image corresponding to the calculated display region from the image and transmit the generated partial image to the image output device through the network (Wang [0025] Alternatively, the alert system 10 could download from the database 30b and over the network 24 the portion of the map database 30b relating to the geographic area 28 surrounding the location of the wireless device 22 (e.g., a 10 mile radius), for storage in the device's memory 60. The contents of any downloaded data could be refreshed or updated automatically periodically, or based on when the wireless device travels into new areas, including possibly factoring in the vehicle's speed S.)
 Therefore, it would have been obvious before the effective filing date of the claimed invention to receive from a network a portion of data based upon a calculated central position as taught by Wang. The rationale for doing so would have been that it is a simple substitution where Satake is displaying a portion of a larger image (but is not explicitly using center coordinates) or displaying based on central coordinates (but not using pose) and Wang describes combining to use pose (vehicle movement), center coordinates (vehicle coordinates), and downloading a portion of an image from the server, where both Satake and Wang use the same elements, there is merely a substitution of which elements are used together. Therefore it would have been obvious to combine Wang with Satake to obtain the invention.
Regarding claim 11:
 The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings. The claim further includes a content server (Satake [0052] FIG. 3 is a block diagram illustrating a schematic configuration of functions of the mobile electronic device illustrated in FIG. 1 and FIG. 2. As illustrated in FIG. 3, the mobile electronic device 1 includes a processing unit 22, a storage unit 24, a transmitting/receiving unit 26, the operating unit 13, a sound processor 30, a display unit 32, the projector 34, the distance sensor 36, and an acceleration sensor 38 being a movement detector. The processing unit 22 includes a function of integrally controlling an entire operation of the mobile electronic device 1. That is, the processing unit 22 controls the operations of the transmitting/receiving unit 26, the sound processor 30, and the display unit 32 and the like so that various processes of the mobile electronic device 1 are executed in an appropriate procedure according to an operation through the operating unit 13 and software stored in the storage unit 24 of the mobile electronic device 1.) since data is obtained from sensors, sent to the processor (server) for calculation, then data is sent to the next area. The claim does not specifically require a remote server, and the mobile device may act as a server. 
Satake discloses content server as describe above. However, for the purposes of compact prosecution and for further clarity, in a related field of endeavor, Su teaches:
content serverk;  (Su Fig 1 and [0026] Specifically, the transceiver 12 is configured to receive an initial image signal 301 from a server 20.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to transmit across a network with a server as taught by Su. The rationale for doing so would have been that it is a simple substitution where Satake obtains the information and sends it across the device and Su obtains the information and sends it across the network, where in both sensors are obtaining information and sending it to be processed to generate the output image. Therefore it would have been obvious to combine Su with Satake to obtain the invention.
Regarding claim 12:
The claim is a/an parallel version of claim 11. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616